609 So. 2d 9 (1992)
Rene Carl LaBLANC, alias
v.
STATE.
CR-91-973.
Court of Criminal Appeals of Alabama.
November 13, 1992.
Rene Carl LaBlanc, pro se.
James H. Evans, Atty. Gen., and Gilda Williams, Asst. Atty. Gen., for appellee.
PATTERSON, Presiding Judge.
The appellant, Rene Carl LaBlanc, alias, appeals from the circuit court's denial of his A.R.Cr.P. 32 petition. In this petition, the appellant contested the validity of his conviction based upon a jury's verdict on March 18, 1986, for first degree sexual abuse, for which he was sentenced to 10 years' imprisonment and the validity of his conviction based upon a guilty plea entered on May 30, 1986, for interference with custody of a minor child, for which he was sentenced to one year and one day, the latter sentence to run concurrently with the first sentence.
The attorney general asks that this cause be remanded to allow the state to file an adequate response to the appellant's petition. However, more is required, because the appellant's petition appears to be directed at two different proceedings. Because a Rule 32 petition should be directed at only one proceeding, see Bryant v. State, 565 So. 2d 290 (Ala.Cr.App.1990), the judgment is reversed and this cause remanded to give the appellant an opportunity to file separate Rule 32 petitions, if he so wishes.
REVERSED AND REMANDED.
All Judges concur.